DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25, 27-28, 30-34, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11,12, 24, and 27 of U.S. Patent No.10,255,728 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the obvious variants of the conflicting claims as shown in the table below.
17/137263
10,255,728 B2
21. A mobile digital device (MDD) comprising: one or more processors; a sensor configured to obtain information on one or more features of a real-world location of the MDD on a planet; and a 
receive geographical positioning information corresponding to the real-world location of the MDD on the planet, 
convert the geographical positioning information, using the MDD, into a local cell identifier (ID) corresponding to a local cell within which the MDD is located, the local cell being one of a plurality of cells of a reference grid defined to cover at least a portion of the planet; wherein each cell of the plurality of cells has a unique ID, a boundary, a cell reference point, and an intracellular coordinate system configured to define intracellular coordinates describing geospatial positions within the boundary of the cell relative to the cell reference point using only single-precision floating-point numbers; and wherein each cell of the plurality of cells has identical rectangular 
 








communicate the local cell ID to a remote server;
 receive, from the remote server, based on the local cell ID, local intracellular coordinates of a local trackable feature; and 



establish, based on observation of the local trackable feature using the sensor of 





receiving, at a mobile digital device (MDD), geographical positioning information corresponding to a real-world location of the MDD on a planet, wherein a reference grid is defined to cover at least a portion of the planet, the reference grid including a plurality of cells each having a unique identifier (ID), a boundary, a cell reference point, and an intracellular coordinate system configured to define intracellular coordinates describing geospatial positions within the boundary of the cell relative to the cell reference point using only single-precision floating-point numbers; wherein each cell of the plurality of cells in the reference grid has identical rectangular dimensions and includes a pair of opposing first edges and a pair of opposing second edges; wherein the 
 communicating the local cell ID to a remote server; 
receiving, at the MDD from the remote server, based on the local cell ID, local augmented reality (AR) content information including respective local intracellular coordinates of a local trackable feature and of a local AR content item; 
establishing, based on observation of the local trackable feature using at least one 

11-12
25,27,28,30
9
31,32,34,36-39
21
33
27
40
24

It is seen that, the instant claims 21-23, 27,28, and 30 recite a device with components required to implement the method of the conflicting claims 9, and 11-12 The conflicting claims 21, 24, and 27 recite all limitations of the instant claims 31, 33-34, and 36-40. Claims 25 and 32 recites a camera which is commonly used visual sensor. Therefore the instant claims are obvious variants of the corresponding conflicting claims. 
Claims 21-23, 25, 27-28, 30-34, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11,12, 24, and 27 of U.S. Patent No.10, 878,632 B2. Although the claims at issue are not identical, they are the instant claims are the obvious variants of the conflicting claims as shown in the table below.
17/137263
10,878,632 B2
21. A mobile digital device (MDD) comprising: 
one or more processors; 
a sensor configured to obtain information on one or more features of a real-world location of the MDD on a planet; and 



a memory having a plurality of instructions executable by the one or more processors to: 
receive geographical positioning information corresponding to the real-world location of the MDD on the planet, convert the geographical positioning information, using the MDD, into a local cell identifier (ID) corresponding to a local cell within which the MDD is located, the local cell being one of a plurality of cells 
 








receive, from the remote server, based on the local cell ID, local intracellular coordinates of a local trackable feature; and 


establish, based on observation of the local trackable feature using the sensor of the MDD, local intracellular coordinates of the MDD describing a geospatial position of the MDD within the local cell using only single-precision floating-point numbers.

one or more processors; 
a camera configured to capture a live view of a real-world location of the MDD on a planet; a display configured to visualize the live view; a sensor configured to obtain information on one or more features of the real-world location; 
a memory having a plurality of instructions executable by the one or more processors to: 
receive geographical positioning information corresponding to the real-world location of the MDD on the planet, wherein a reference grid is defined to cover at least a portion of the planet, the reference grid including a plurality of cells each having a unique identifier (ID), a boundary, a cell reference point, and an 

receive, from the remote server, based on the local cell ID, local augmented reality (AR) content information including respective local intracellular coordinates of a local trackable feature and of a local AR content item; 
establish, based on observation of the local trackable feature using the sensor of the MDD, local intracellular coordinates of the MDD; and present, based on the intracellular coordinates of the MDD and of the local AR content item, the local AR content item incorporated into the live view of the real-world location on the display of the MDD.

11-12
25,27,28,30
9
31,32,34,36-39
21
33
27
40
24

It is seen that, the conflicting claims recite all limitations of the instant claims. Therefore the instant claims are obvious variants of the corresponding conflicting claims. 
Claim Objections
Claims 24, 26, 29, and 35 are objected to as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 21-40 are allowed over prior art, if other rejections and objections are overcome.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, 9, and 21, prior art references of Tosas Bautista (U.S. Pub. 2014/0248950 A1), Wartell et al (Zachary Wartell et al, “Precision Markup Modeling and Display in a Global Geospatial Environment”, Proceedings of SPIE Vol. #5097 Geo- Spatial and Temporal Image and Data Exploitation III, AeroSense Technologies and Systems for Defense and Security, 21-25 April 2003, Orlando, Florida USA, https://smartech.gatech.edu/bitstream/handle/1853/3235/03-23.pdf?sequence=1&isAllowed=y),  Zhyshko (U.S. 9,307,360 B1), Samavati et al (U.S. Pub. 2014/0267261 A1), and Mohlenkamp (U.S. 6,023,654 A) disclose various limitations of the claims. However, the prior art failed to disclose all limitations of the claims and show the obviousness of the claims as a whole. The dependent claims are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






           /TIZE MA/           Primary Examiner, Art Unit 2613